DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 11, 2021 was considered by the examiner.

Allowable Subject Matter
Claims 17-20, and 22-27 are allowed. The claims will be renumbered as 1-10.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Omar Galiano on February 17, 2021.

The application has been amended as follows: 

 17. (Currently amended) A vehicle-mounted semiconductor device comprising: 
a semiconductor substrate; 
a plurality of active elements formed on the semiconductor substrate, wherein each of the plurality of active elements comprises at least one element piece; 
a plurality of trenches surrounding the plurality of active elements to insulate and separate the active elements, wherein each active element is surrounded by a single trench; and 
a terminal connecting in parallel the plurality of active elements insulated  being connected to an outside, wherein 
the plurality of active elements include a first active element, a second active element immediately adjacent to the first active element, a third active element immediately adjacent to the second active element, a fourth active element immediately adjacent to the third active element, and a fifth active element immediately adjacent to the fourth active element, 

a distance between the first active element and the second active element is smaller than a distance between the second active element and the third active element.

18. (Currently amended) The vehicle-mounted semiconductor device according to claim 17, wherein 
the single trench surrounding the first active element single trench surrounding the second active element 
an area surrounded by the first trench or an area of the active element surrounded by the first trench and an area surrounded by the second trench or an area of the active element surrounded by the second trench differ.

19. (Currently amended) The vehicle-mounted semiconductor device according to claim 17, wherein
the single trench surrounding the first active element is a first trench, the single trench surrounding the second active element is a second trench, and the third active element has a third trench, and
a distance between the first trench and the second trench and a distance between the second trench and the third trench differ.

20. (Currently amended) The vehicle-mounted semiconductor device according to claim 17, wherein 
the single trench surrounding a fourth active element is a fourth trench surrounds a fourth active element;
an area surrounded by of the fourth trench is smaller than an area surrounded by of the first trench and an area surrounded by of the second trench.
21. (Canceled)

22. (Previously presented) The vehicle-mounted semiconductor device according to claim 18, wherein 
a total number of element pieces provided is set so that a first heat generation amount and a second heat generation amount differ when the terminal is connected to an external circuit to drive the vehicle-mounted semiconductor device. 

23. (Previously presented) The vehicle-mounted semiconductor device according to claim 22, wherein 
at least the distance between the trenches, and the number of element pieces provided are set so that a heat generation distribution on the semiconductor substrate is uniform. 

24. (Previously presented) The vehicle-mounted semiconductor device according to claim 17, wherein
an area surrounded each trench is smaller as the trench is closer to a center part of the semiconductor substrate.


the terminal includes an input terminal, a control terminal, and an output terminal, and
the input terminal is connected to respective input units of the plurality of active elements, the control terminal is connected to respective control units of the plurality of active elements, and the output terminal is connected to respective output units of the plurality of active elements.

26. (Previously presented) The vehicle-mounted semiconductor device according to claim 17, wherein the vehicle-mounted semiconductor device is a MOSFET, the input terminal is a drain terminal, the control terminal is a gate terminal, and the output terminal is a source terminal.

27. (Previously presented) The vehicle-mounted semiconductor device according to claim 17, wherein
the semiconductor substrate is an SOI substrate, and
a depth of at least one trench is equal to a thickness of an Si active layer.

28. (Canceled)

29. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach that the active elements, which comprise element pieces, are surrounded by a single trench, and the number of element pieces is smaller in the middle of the active elements than on the outside of the number of active elements. See Applicant’s figure 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822